SULLIVAN, J.
This is an appeal from the judgment of the district court of Washington county, confirming an order on appeal from the board of county commissioners.
It appears from the record that the clerk of the district court of that county, who was ex-officio auditor and recorder, made'and filed with the board of county commissioners his quarterly report of fees received for the quarter ending June 30, 1905; and the probate judge of said county also filed his quarterly report of fees received for the same quarter; that the report of said clerk did not include the fees received by him for a large number of proofs made upon government lands, for each of which he received the sum of $4, and only accounted for and paid over to the county treasurer seventy-five and ninety cents of the $4 fee received by him, and retained and appropriated to his own use the remainder. It is contended by counsel for the appellant that, as said fees were received by reason of the officer holding the office of clerk, he must account for all of said fees. It is also shown by *458the record that the probate judge had performed a number of marriage ceremonies, and had received therefor the amount of $5 for each ceremony performed, and had failed to include such fees in his said quarterly report, and the same contention is made in his case.
The only question for consideration is, whether, under the law, the fees so received by the clerk and probate judge must be accounted for and turned in to the county treasurer. It appears from the record that the clerk’s salary had been fixed at $1,700 per annum, and the probate judge’s salary at $900 per annum. It is contended by appellant that those officers have the right to perform these duties only by virtue of their respective offices, and that as each receives a stated salary annually, under the law, such salary is in full compensation for all services rendered by them; that all fees coming into their hands, by virtue of their respective offices, from whatever source, must be turned over to the county. By the rules and regulations of the general land office of the United States, the clerk of any court of record of the land district in which the land is situated is authorized to take final affidavit and proof from applicants for government lands, and receive certain compensation or fees therefor. It is claimed that such officer is authorized to perform the services rendered in said matter, and charge the fee allowed by virtue of his office and not otherwise. The same may be said of the probate judge. He can only perform marriage ceremonies by virtue of his office, and the law authorizes him to charge a fee of $5, but he may receive any other or larger sum voluntarily given by the parties to the marriage. (Rev. Stats., sec. 2438.) So it will be observed that the probate judge was authorized to charge and collect that fee by virtue of his office. The law fixes the fees that those officers may charge, and also requires the officer to perform such services bn payment of the fees prescribed, and any failure or refusal to perform official duty when the fees are tendered, makes the officer liable on his official bond. (Rev. Stats., sec. 2137.)
(July 7, 1906.)
Section 7, article 18 of the state constitution provides, among other things, “that all county officers shall receive fixed annual salaries, to be paid quarterly out of the county treasury, and that all fees which may come into his hands, from -whatever source, over and above his actual necessary expenses, shall be turned into the county treasury at the end of each quarter.” And it further provides: “That at the end of each quarter, he shall file with the clerk of the board of county commissioners a sworn statement, accompanied by proper vouchers, showing all expenses incurred and all fees received, which must be audited by the board, as are other accounts. ’ ’
The language of said section of the constitution is too plain and obvious to require construction, and clearly requires the officer, after retaining his actual and necessary expenses, to turn into the county treasury all the fees that come into his hands, from whatsoever source. This certainly means all fees that come into his hands for services rendered, by virtue of his office. If the clerk of that court and probate judge of Washington county had not held those offices, they could not, and would not, have received the fees referred to. The framers of the- constitution, as well as the legislature, certainly meant to require those officers to turn into the county treasury all fees that came into their hands, by virtue of their offices, over and above their actual and necessary expenses. That being true, the judgment of the trial court must be reversed, and it is so ordered, with costs in favor of the appellant.
Stockslager, C. J., and Ailshie, J., concur.